Name: Commission Regulation (EEC) No 2221/84 of 31 July 1984 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 84 Official Journal of the European Communities No L 205/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2221/84 of 31 July 1984 fixing the import levies on cereals and on wheat or rye flour, groats and meal able purchasing opportunities on the world market among those which are most representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality corres ­ ponds to the standard quality fixed in Regulations (EEC) No 2731 /75 ("), as last amended by Regulation (EEC) No 1028/84 (12), and (EEC) No 2734/75, or whether adjustments need to be made by applying the coefficients of equivalence provided for in Regulation No 158/67/EEC (u), as last amended by Regulation (EEC) No 1637/71 (H), and in Regulation No 159/ 67/EEC (l5) ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the corrections necessitated by the differences in transport charges in relation to Rotterdam ; Whereas, in accordance with Article 18(1 ) of Regula ­ tion (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 13(1 ) of Regulation (EEC) No 2727/75 provides that a levy must be charged on imports of the products listed in Article 1 (a), (b) and (c) of that Regulation ; whereas the levy is equal for each product to the threshold price less the cif price ; Whereas, the threshold prices for cereals and for wheat and rye flour, and wheat groats and meal, were fixed for the 1984/85 marketing year by Regulations (EEC) No 2734/75 0, (EEC) No 1019/84 (6), (EEC) No 1020/84 0 and (EEC) No 1413/84 (8); Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Regulation No 156/67/EEC (9 ), as last amended by Regulation (EEC) No 31 /76 (l0), and in particular the most favour Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84, { ¢) OJ ISO L Z81 , 1 . II . 19 / y, p. 1 . o OJ No L 107, 19 . 4. 1984, p. 1 . O OJ No 106, 30. 10. 1962, p. 2553/62. 0 OJ No L 263, 19. 9. 1973, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 34. (&lt;) OJ No L 107, 19 . 4. 1984, p. 4. O OJ No L 107, 19 . 4. 1984, p. 6. (8) OJ No L 126, 23 . 4. 1984, p. 6 . O OJ No 128 , 27 . 6 . 1967 , p. 2533/67. ( 10) OJ No L 5, 10 . 1 . 1976, p. 18 . (") OJ No L 281 , 1 . 11 . 1975, p . 22. ( ,2) OJ No L 107, 19 . 4. 1984, p. 17. H OJ No 128, 27. 6. 1967, p. 2536/67. H OJ No L 170, 29 . 7 . 1971 , p. 20. H OJ No 128 , 27. 6. 1967, p. 2542/67. No L 205/2 1 . 8 . 84Official Journal of the European Communities  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas these exchange rates being those recorded on 30 July 1984 ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be as set out in the Annex thereto ; whereas these levies are altered only where variations in the com ­ ponents used to calculate them have the effect of increasing or reducing them by 0,73 ECU or more, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission 1 . 8 . 84 Official Journal of the European Communities No L 205/3 ANNEX to the Commission Regulation of 31 July 1984 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I 10.01 B II 10.02 10.03 10.04 10.05 B 10.07 A 10.07 B 10.07 C 10.07 D 11.01 A 11.01 B 11.02 A I a) 11.02 A lb) Common wheat, and meslin Durum wheat Rye Barley Oats Maize, other than hybrid maize for sowing Buckwheat Millet Grain sorghum Canary seed ; other cereals Wheat or meslin flour Rye flour Durum wheat groats and meal Common wheat groats and meal 77,27 129,99 Of5) 92,29 ( «) 69,53 40,68 49,84 (2)(3) 0 o o 74,55 0 o o 121,18 142,21 214,57 130,87 (') Where durym wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Regulation (EEC) No 435/80, the levies are not aplied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. 0 Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . 0 Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 .